 

pes

oO NO NH WH NH WH NY NO NO HH KR HK HK SS Se RS eS
on DN ON BR WHO YN KH CO OO On HR A FP WY NY KF O&O

o Oo SN DN OO F&F WY NH

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 1 of 39

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the US.
DISTRICT COURT at Seattle, Washington.

Novem ber 8 2720 18
By é, ... Deputy
LY
UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No. CR18-131 RAJ

7.

9.

10.
11.
12.
13.
14.
15.
16.
17.

18.

_ CHARLES ROLAND CHEATHAM,
_ LUIS PEREZ-CRUZ,

. DOMINQUE E. JIMERSON,

. NAKITA MARIE CANNADY,

Plaintiff, SUPERSEDING INDICTMENT

Vv.

a/k/a “Chi-Chi,”
a/k/a “Vicente Martinez Cruz,”

a/k/a “Benjamin S. Smith,”
DONNIE P. CHEATHAM,
TIFFANY LATRICE YOUNGER,
LAMONT JEFFREY REYNOLDS,

a/k/a “L,”
MICHAEL LAVON DAVIS,

EDDRICK JEROME BAKER,
ALONZO WILLIAMS BAGGETT,
MARTIN JEFFREY BANKS,
MARQUS JAMAL JONES,
ADAM MICHAEL SMITH,
NATHANIEL WELLS,
RASHEED CHAFA ECHOLS,
MARCUS JAMES HALL,
WAUNIKA LYNETTE WALKER,
a/k/a “Granny,”
LARRY DOBBIE HOLLOWAY,

 

 

 

 

Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. / CR18-131 RAJ - 1 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo YD A BB WH HN

NO wo NbN HN KH NH HN HN NY HB HR RB FR HB Se FF Re ee
on HN UN BP WwW NY S$|§ CO DO On DB A S&S WO NO KH CS

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 2 of 39

19. MICHAEL D. SAFFORD, a/k/a “Sweet,”
20. BRANDEN LEI BARNETT, a/k/a “H20”
21.CARLOS DEMARK DENNIS,

22. ASA D. HARRIS,

23. BRADFORD STREET, and

24. JEROME RAY WILSON,

25.CARLISA AJA McNEAL

 

Defendants.

 

The Grand Jury charges that:
COUNT 1
(Conspiracy to Distribute Controlled Substances)

Beginning at a time unknown, but within the past five years, and continuing until
on or about June 6, 2018, in King, Snohomish, and Pierce Counties, within the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM, LUIS
PEREZ-CRUZ, DOMINQUE E. JIMERSON, DONNIE P. CHEATHAM, TIFFANY
LATRICE YOUNGER, LAMONT JEFFREY REYNOLDS, MICHAEL LAVON
DAVIS, NAKITA MARIE CANNADY, EDDRICK JEROME BAKER, ALONZO
WILLIAMS BAGGETT, MARTIN JEFFREY BANKS, MARQUS JAMAL JONES,
ADAM MICHAEL SMITH, NATHANIEL WELLS, RASHEED CHAFA ECHOLS,
MARCUS JAMES HALL, WAUNIKA LYNETTE WALKER, LARRY DOBBIE
HOLLOWAY, MICHAEL D. SAFFORD, BRANDEN LEI BARNETT, CARLOS
DEMARK DENNIS, ASA D. HARRIS, BRADFORD STREET, JEROME RAY
WILSON, CARLISA AJA McNEAL and others known and unknown, including
conspirators charged in a separate superseding indictment returned on this same day
under the caption United States v. Michael Scott Morgan Jr., et al., CR18-132, did
knowingly and intentionally conspire to distribute substances controlled under Title 21,
United States Code, Section 812, Schedules I and II, including cocaine, heroin,
methamphetamine, marijuana, and oxycodone, contrary to the provisions of Title 21,

United States Code.

Superseding Indictment NITED STATES ATTORNEY.
. TEWART STREET, SUITE
United States v. Cheatham et al. / CR18-131 RAJ - 2 SEATTLE, WASHINGTON 98101
‘ (206) 553-7970

+

 
So. Oo YD WD On BW NHN

~ BD bo bo bo bo No No bo Nw het penal — — hi — —_ — — —
oO -~l N A F&F W NYO —§ CF OO DWN DB nD Hh WY HPO So

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 3 of 39

Specific Quantity Allegations as to Cocaine

With respect to Defendants CHARLES ROLAND CHEATHAM, LUIS PEREZ-
CRUZ, TIFFANY LATRICE YOUNGER, LAMONT JEFFREY REYNOLDS,
MICHAEL LAVON DAVIS, MARTIN JEFFREY BANKS, MARCUS JAMES HALL,
LARRY DOBBIE HOLLOWAY, MICHAEL D. SAFFORD, and CARLOS DEMARK
DENNIS, their conduct as members of the conspiracy charged in Count 1, which includes
the reasonably foreseeable conduct of other members of the conspiracy charged in Count
1, involved five kilograms or more of a substance containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Section 841(b)(1)(A).

Specific Quantity Allegations as to Cocaine

With respect to Defendants DOMINIQUE E. JIMERSON, EDDRICK JEROME
BAKER, DONNIE P. CHEATHAM, ALONZO WILLIAMS BAGGETT, MARQUS
JAMAL JONES, ADAM MICHAEL SMITH, BRANDEN LEI BARNETT,
BRADFORD STREET, and JEROME RAY WILSON, their conduct as members of the
conspiracy charged in Count 1, which includes the reasonably foreseeable conduct of
other members of the conspiracy charged in Count 1, involved five hundred grams or
more of a substance containing a detectable amount of cocaine, in violation of Title 21,
United States Code, Section 841(b)(1)(B). |

Specific Quantity Allegations as to Heroin.

With respect to Defendants CHARLES ROLAND CHEATHAM, MICHAEL
LAVON DAVIS, NAKITA MARIE CANNADY, NATHANIEL WELLS, RASHEED
CHAFA ECHOLS, MARCUS JAMES HALL, WAUNIKA LYNETTE WALKER and
CARLISA AJA McNEAL, their conduct as a member of the conspiracy charged in
Count 1, which includes the reasonably foreseeable conduct of other members of the
conspiracy charged in Count 1, involved one kilogram or more of a mixture or substance

containing a detectable amount of heroin, in violation of Title 21, United States Code,

Section 841(b)(1)(A)..
Superseding Indictment UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Cheatham etal. / CR18-131 RAJ -3 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
o Oe 4 DN Wn FF DY NO

bR NO BN HO HN NO BH KR NO RR mm ow me
on KN Oh BP WY YD - CO Oo Fn DA FP WO NH KS CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 4 of 39

Specific Quantity Allegations as to Methamphetamine

With respect to Defendants CHARLES ROLAND CHEATHAM, MICHAEL
LAVON DAVIS, and NAKITA MARIE CANNADY, their’conduct as a member of the
conspiracy charged in Count 1, which includes the reasonably foreseeable conduct of
other members of the conspiracy charged in Count 1, involved 50 grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, or 500 grams or more ofa
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers, in violation of Title 21, United States Code, Section
841(b)(1)(A).

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1), and
846.

COUNT 2
(Possession of Cocaine with Intent to Distribute)

On or about November 4, 2017, in King County, Washington, in the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and
DOMINQUE E. JIMERSON knowingly and intentionally possessed, and did aid and abet
the possession of, with intent to distribute, cocaine, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 3
| (Possession of Cocaine with Intent to Distribute)

On or about November 8, 2017, in King County, Washington, in the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM, DONNIE
P. CHEATHAM, TIFFANY LATRICE YOUNGER, and LAMONT JEFFREY

Superseding Indictment UNITED STATES ATTORNEY

i; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 4 SEATTLE, WASHINGTON 98101

(206) 553-7970
So OND nA FP WW NO

mo NO WO NH HN KH HN NHN NO Re Rm mw we ee
ao nN DWN OA BP WO NY KH CO OO Dn HDB A BP WW NYO KH CO

 

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 5 of 39

REYNOLDS knowingly and intentionally possessed, and did aid and abet the possession
of, with intent to distribute, cocaine, a substance controlled under Title 21, United States
Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2. |

COUNT 4
(Possession of Cocaine and Heroin with Intent to Distribute)

On or about November 9, 2017, in Pierce County, Washington, in the Western |
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM, MICHAEL
LAVON DAVIS, NAKITA MARIE CANNADY, and others known and unknown,
knowingly and intentionally possessed, and did aid and abet the possession of, with intent
to distribute, cocaine and heroin, substances controlled under Title 21, United States
Code, Section 812.:

The Grand Jury further alleges that this offense involved five kilograms or more of
a mixture or substance containing a detectable amount of cocaine, and one kilogram or
more of a mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)
and Title 18, United States Code, Section 2. .

COUNT 5
(Possession of Cocaine with Intent to Distribute) -

On or about November 11, 2017, in Burien, Washington, in the Western District
of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and EDDRICK
JEROME BAKER knowingly and intentionally possessed, and did aid and abet the

Superseding Indictment UNITED STATES ATTORNEY

United States v. Cheatham et al. / CR18-131 RAJ - 5 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oe I DH WH FP WH HN Re

NM NO bv bh bP KN WH HN HNO eR iw mm mt
oOo st NHN A BP WwW NY K|& CO OO DH nN HD A Hh WD] NO ww OO

 

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 6 of 39

possession of, with intent to distribute, cocaine, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 6
(Possession of Cocaine with Intent to Distribute)

On or about November 13, 2017, in King County, Washington, in the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and
ALONZO WILLAMS BAGGETT knowingly and intentionally possessed, and did aid
and abet the possession of, with intent to distribute, cocaine, a substance controlled under
Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense involved 500 grams or more of a
mixture or substance containing cocaine. |

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)
and Title 18, United States Code, Section 2.

COUNT 7
. (Possession of Cocaine with Intent to Distribute)

On or about November 21, 2017, in King County, Washington, in the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and
MARTIN JEFFREY BANKS knowingly and intentionally possessed, and did aid and
abet the possession of, with intent to distribute, cocaine, a substance controlled under
Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense involved 500 grams or more of a

mixture or substance containing cocaine.
Superseding Indictment : UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 6 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo SN HD WA BB WD NO &

moO NO NO NH KH NO NHN BR DR wom mem mk pt
oN DN A BP WY NO § CT OO On HD HA BP WO HO —- OS

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 7 of 39

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)
and Title 18, United States Code, Section 2.

COUNTS
(Possession of Cocaine with Intent to Distribute)

On or about November 27, 2017, in King County, Washington, in the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM, MARQUS
JAMAL JONES, and ADAM MICHAEL SMITH knowingly and intentionally possessed,
and did aid and abet the possession of, with intent to distribute, cocaine, a substance
controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

| COUNT 9
(Carrying a Firearm During and in Relation to a Drug Trafficking Crime)

On or about November 27, 2017, in King County, Washington, within the Western
District of Washington, ADAM MICHAEL SMITH, during and in relation to the drug
trafficking crimes of Conspiracy to Distribute Controlled Substances as charged in Count
1 and Possession of Cocaine with Intent to Distribute as charged in Count 8, above, did
knowingly and intentionally carry, and did aid and abet the carrying of, a firearm, to wit,
one Sig Sauer Model P232 .380 semiautomatic pistol, bearing serial number S244271.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

| COUNT 10
(Possession of Cocaine with Intent to Distribute)

On or about November 30, 2017, in Tukwila, Washington, in the Western District

of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and EDDRICK

Superseding Indictment UNITED STATES ATTORNEY

i; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ -7 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oo ND A SP WHY NO

BO NO DO PO KN NO NO HN DO wm orm mm CL omc
oN KN Mh BR WO NY  § CO OO DO nH DB A Bh WO YP ™- CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 8 of 39

JEROME BAKER knowingly and intentionally possessed, and did aid and abet the.
possession of, with intent to distribute, cocaine, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 11
(Possession of Heroin with Intent to Distribute)

On or about January 7, 2018, at Lewis County, Washington, within the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM, MICHAEL
LAVON DAVIS, NAKITA MARIE CANNADY, and NATHANIEL WELLS
knowingly and intentionally possessed, and did aid and abet the possession of, with intent
to distribute, heroin, a substance controlled under Title 21, United States Code, Section |
812. |

The Grand Jury further alleges that this offense involved one (1) kilogram or more
of a mixture or substance containing heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)
and Title 18, United States Code, Section 2.

COUNT 12
(Possession of Cocaine with Intent to Distribute)

. On or about February 15, 2018, in King County, Washington, within the Western
District of Washington, and elsewhere, MICHAEL LAVON DAVIS and RASHEED
CHAFA ECHOLS knowingly and intentionally possessed, and did aid and abet the
possession of, with intent to distribute, cocaine, a substance controlled under Title 21,

United States Code, Section 812.

Superseding Indictment UNITED STATES ATTORNEY

j 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 8 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oo I HD A BP WO NO

NO NO HNO NY NHN WHO KN KN Dw rR ow me ee me ek eet
oa) a DN MN bh Ww NO = CFT OO OH KH WN Bh WO HO & OC

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 9 of 39

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 13
(Possession of Heroin with Intent to Distribute)

On or about February 16, 2018, in Tukwila, Washington, Washington, within the
Western District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM
and MARCUS JAMES HALL knowingly and intentionally possessed, and did aid and
abet the possession of, with intent to distribute, heroin, a substance controlled under Title
21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 14
(Possession of Heroin with Intent to Distribute)

On or about February 18, 2018, in Seattle, Washington, within the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and
MARCUS JAMES HALL knowingly and intentionally possessed, and did aid and abet
the possession of, with intent to distribute, heroin, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

Superseding Indictment UNITED STATES ATTORNEY

i 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ -9 SEATTLE, WASHINGTON 98101

(206) 553-7970
o Oo NI HD nH BP WD NO

NO wo wp KN KH KN KN KN ND ww wee
oN DN A BP WYO NYO RK CO OO WD nN ND Wn Bh WO NO =| CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 10 of 39

COUNT 15
(Possession of Heroin with Intent to Distribute)

On or about February 19, 2018, in Pierce County, Washington, within the Western
District of Washington, and elsewhere, MICHAEL LAVON DAVIS and WAUNIKA
LYNETTE WALKER knowingly and intentionally possessed, and did aid and abet the
possession of, with intent to distribute, heroin, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense involved one kilogram or more of
a mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)
and Title 18, United States Code, Section 2.

COUNT 16 '
(Possession of Cocaine with Intent to Distribute)

On or about February 20, 2018, in Renton, Washington, within the Western
District of Washington, and elsewhere, LARRY DOBBIE HOLLOWAY and others
known and unknown, knowingly and intentionally possessed, and did aid and abet the
possession of, with intent to distribute, cocaine, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in

|| furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.
| COUNT 17
(Possession of Cocaine and Heroin with Intent to Distribute)
On or about February 20, 2018, in Pierce County, Washington, in the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and

Superseding Indictment UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 10 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo 4 HD WA BP WY YN —

NHN bo NO NH HN HN KN KN wR wR mm ee
BNRRRRBNRBR SER TRDRDBEDH AAS

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 11 of 39

ALONZO WILLAMS BAGGETT knowingly and intentionally possessed, and did aid
and abet the possession of, with intent to distribute, cocaine and heroin, substances
controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)
and Title 18, United States Code, Section 2.

COUNT 18
(Possession with Intent to Distribute Cocaine)

On or about February 22, 2018, in Pierce County, Washington, within the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and
MARCUS JAMES HALL knowingly and intentionally possessed, and did aid and abet
the possession of, with intent to distribute, cocaine, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 19
(Possession of Cocaine with Intent to Distribute)

On or about February 22, 2018, in King County, Washington, in the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM, TIFFANY
YOUNGER, and MICHAEL D. SAFFORD knowingly and intentionally possessed, and
did aid and abet the possession of, with intent to distribute, cocaine, a substance

controlled under Title 21, United States Code, Section 812.

Superseding Indictment UNITED STATES ATTORNEY

i 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 11 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Oo ND OH BR WD NO

NO NO NB NO HN NO KN NO wm Om ee
iS SN A BP WS NO K& CO OO DW TNH HA Bh WO NY KS CS

 

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 12 of 39

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)( 1\(C)
and Title 18, United States Code, Section 2.

COUNT 20
(Possession of Cocaine with Intent to Distribute)

On or about February 23, 2018, in Tukwila, Washington, in the Western District
of Washington, and elsewhere, CHARLES ROLAND CHEATHAM, BRANDEN LEI
BARNETT and LAMONT JEFFREY REYNOLDS knowingly and intentionally
possessed, and did aid and abet the possession of, with intent to distribute, cocaine, a
substance controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 21
(Possession of Cocaine with Intent to Distribute)

On or about February 26, 2018, in King County, Washington, within the Western
District of Washington, and elsewhere, MICHAEL LAVON DAVIS and RASHEED
CHAFA ECHOLS knowingly and intentionally possessed, and did aid and abet the
possession of, with intent to distribute, cocaine, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

Superseding Indictment UNITED STATES ATTORNEY

i ’ 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 12 . SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo ON WD On SP WD YN

NO NO NHN NHN HO KN KN NO DN mm i et
eo I HD A BP W NY KH CTD CO DW IT HH A BR WH HB —§& OC

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 13 of 39

COUNT 22
(Possession of Cocaine with Intent to Distribute)

On or about February 27, 2018, in Seattle, Washington, in the Western District of
Washington, and elsewhere, CHARLES ROLAND CHEATHAM and others known and
unknown, knowingly and intentionally possessed, and did aid and abet the possession of,
with intent to distribute, cocaine, a substance controlled under Title 21, United States
Code, Section 812. .

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 23
(Possession of Cocaine with Intent to Distribute)

On or about February 28, 2018, in King County, Washington, in the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and |
CARLOS DEMARK DENNIS knowingly and intentionally possessed, and did aid and
abet the possession of, with intent to distribute, cocaine, a substance controlled under
Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above. .

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 24
(Possession of Heroin with Intent to Distribute)

On or about February 28, 2018, in King County, Washington, within the Western

District of Washington, and elsewhere, MICHAEL LAVON DAVIS and WAUNIKA

| LYNETTE WALKER knowingly and intentionally possessed, and did aid and abet the

Superseding Indictment UNITED STATES ATTORNEY

ij 700 STEWART STREET, SUITE 5220
United States v.. Cheatham et al. / CR18-131 RAJ - 13 SEATTLE, WASHINGTON 98101

(206) 553-7970
bt

NO NO NH KN KN KR KO KR NO eR wm om i et
Oo nN DH A F&F WO NYO KH CD OO Wy DH Nn Hh WO NH KF CO

o Oo ND HN FF WY NY

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 14 of 39

possession of, with intent to distribute, heroin, a substance controlled under Title 21,
United States Code, Section 812. |

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above. .

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)
and Title 18, United States Code, Section 2. | .

COUNT 25
(Possession of Cocaine with Intent to Distribute)

On or about March 2, 2018, in King County, Washington, in the Western District
of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and DOMINQUE E.
JIMERSON, knowingly and intentionally possessed, and did aid and abet the possession
of, with intent to distribute, cocaine, a substance controlled under Title 21, United States
Code, Section 812.

The Grand Jury further alleges that this offense involved 500 grams or more ofa
mixture or substance containing cocaine.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)
and Title 18, United States Code, Section 2. |

COUNT 26
(Possession of Cocaine with Intent to Distribute)

On or about March 2, 2018, in Renton, Washington, within the Western District of
Washington, and elsewhere, CHARLES ROLAND CHEATHAM and LARRY DOBBIE
HOLLOWAY knowingly and intentionally possessed, and did aid and abet the
possession of, with intent to distribute, cocaine, a substance controlled under Title 21,

United States Code, Section 812.

Superseding Indictment UNITED STATES ATTORNEY

i 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al; / CR18-131 RAJ - 14 SEATTLE, WASHINGTON 98101

(206) 553-7970
oO Oo YN DWN A BP WY YH

DB SN DN KN NO NHN DO KN NO we ow wm le
Co nN HN OA BP WH HY KH CO OO FAD A BR WOW NO — CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 15 of 39

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 27
(Possession of Heroin with Intent to Distribute)

On or about March 3, 2018, in King County, Washington, within the Western
District of Washington, and elsewhere, MICHAEL LAVON DAVIS and ASA D.
HARRIS knowingly and intentionally possessed, and did aid and abet the possession of,
with intent to distribute, heroin, a substance controlled under Title 21, United States
Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2. |

COUNT 28 ©
(Possession of Cocaine with Intent to Distribute)

On or about March 4, 2018, in King County, Washington, in the Western District
of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and BRADFORD
STREET knowingly and intentionally possessed, and did aid and abet the possession of,
with intent to distribute, cocaine, a substance controlled under Title 21, United States
Code, Section 812.

The Grand Jury further alleges that this offense involved 500 grams or more of a
mixture or substance containing cocaine.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)

and Title 18, United States Code, Section 2.
Superseding Indictment NITED STATES ATTORNEY
; TEWART STREET,
United States v. Cheatham et al. / CR18-131 RAJ - 15 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo ee ND A BP WO HNO

NO NO HNO HNO NHN YH No WP NR rw ir eS ee
on NN A SF WO NY KH CO BO OH HT HD nA BP WY NO = CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 16 of 39

COUNT 29 Co
(Possession of Cocaine with Intent to Distribute)

On or about March 6, 2018, in Tukwila, Washington, in the Western District of
Washington, and elsewhere, CHARLES ROLAND CHEATHAM and MARTIN
JEFFREY BANKS knowingly and intentionally possessed, and did aid and abet the
possession of, with intent to distribute, cocaine, a substance controlled under Title 21,
United States Code, Section 812. |

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 30
(Possession of Cocaine with Intent to Distribute)

On or about March 8, 2018, in King County, Washington, in the Western District
of Washington, and elsewhere, CHARLES ROLAND CHEATHAM, JEROME RAY
WILSON, and MICHAEL D. SAFFORD knowingly and intentionally possessed, and did
aid and abet the possession of, with intent to distribute, cocaine, a substance controlled
under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 31
(Carrying a Firearm During and in Relation to a Drug Trafficking Crime)

On or about March 8, 2018, in King County, Washington, within the Western
District of Washington, JEROME RAY WILSON, during and in relation to the drug
trafficking crimes of Conspiracy to Distribute Controlled Substances as charged in Count

1 and Possession of Cocaine with Intent to Distribute as charged in Count 30 above, did
Superseding Indictment UNITED STATES ATTORNEY

i 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 16 SEATTLE, WASHINGTON 98101

(206) 553-7970
oo Oo ND A BP YW NO

NO NO NHN NH NHN LTO HN KN KN mR wR me et
oOo nN NHN OA BP W NY K& OF OO Bn NDB A Bh WO NO * OS

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 17 of 39

| knowingly and intentionally carry, and did aid and abet the carrying of, a firearm, to wit,

two Ruger SR9C 9mm semiautomatic pistols, bearing serial numbers 366-67744 and
336-88308. |
All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).
COUNT 32
(Possession of Cocaine with Intent to Distribute)

On or about March 10, 2018, in King County, Washington, in the Western District
of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and others known
and unknown, knowingly and intentionally possessed, and did aid and abet the possession
of, with intent to distribute, cocaine, a substance controlled under Title 21, United States
Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

COUNT 33
(Possession of Cocaine with Intent to Distribute)

_ On or about March 14, 2018, in King County, Washington, in the Western District
of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and CARLOS
DEMARK DENNIS knowingly and intentionally possessed, and did aid and abet the
possession of, with intent to distribute, cocaine, a substance controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

| _ Allin violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)
and Title 18, United States Code, Section 2.

///

/// |
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. / CR18-131 RAJ - 17 700 STEWART STREET, SUITE 5220 _

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

0 OXI DA BRB wWH

NO NO NH NO NHN NH NHN ND NO KR RR HF FF HF KF SF OF |
oN NHN ON Hh WD NO KH CO UO Dn KH vA BP WH NNO —| OS

 

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 18 of 39

COUNT 34
(Possession of Controlled Substances with Intent to Distribute)

On or about June 6, 2018, at Fife, Washington, within the Western District of
Washington, CHARLES ROLAND CHEATHAM and LAMONT JEFFREY
REYNOLDS knowingly and intentionally possessed, and did aid and abet the possession
of, with intent to distribute, cocaine base in the form of crack cocaine, cocaine, heroin,
and marijuana, all substances controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

The Grand Jury further alleges that this offense involved 28 grams or more of a
mixture or substance containing a detectable amount of cocaine base in the form of crack
cocaine.

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), (C), and (D), and Title 18, United States Code, Section 2.

COUNT 35
(Carrying a Firearm During and in Relation to a Drug Trafficking Crime)

On or about June 6, 2018, in Fife, Washington, within the Western District of
Washington, CHARLES ROLAND CHEATHAM, during and in relation to the drug
trafficking crimes of Conspiracy to Distribute Controlled Substances as charged in Count
1 and Possession of Controlled Substances with Intent to Distribute as charged in Count
34 above, did knowingly and intentionally carry, and did aid and abet the carrying of, a
firearm, to wit: one Springfield XD 9mm semiautomatic pistol bearing serial number —
XD283880. .

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i) and 2.

///

///
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. / CR18-131 RAJ - 18 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo YN DB OH BP WY NO

NO wo bNO NO HNO HN KN KH YD mm mom ek ee
Oo SN DWN Wn BP W NO — CT OO DW I HD Nn Bh WO NH KF CS

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 19 of 39

COUNT 36
| (Possession of Methamphetamine with Intent to Distribute)

On or about June 6, 2018, in Mt. Vernon, Washington, within the Western District
of Washington, LUIS PEREZ-CRUZ, a/k/a “Vicente Martinez-Cruz,” knowingly and
intentionally possessed, and did aid and abet the possession of, with intent to distribute,
methamphetamine, a substance controlled under Title 21, United States Code, Section
812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

The Grand Jury further alleges that this offense involved five grams or more of
actual methamphetamine.

All in violation of Title 21, United States Code, Section 841(a)(1), 841(b)(1)(B)
and Title 18, United States Code, Section 2.

COUNT 37
(Felon in Possession of a Firearm) .

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, DOMINQUE E. JIMERSON, having previously been convicted of crimes
punishable by imprisonment for a term exceeding one year, to wit:

a. Misrepresenting a Social Security Number, on or about September 28,

2004, in the United States District Court for the Western District of Washington,

case number CR03-534MIJP;

b. Felon in Possession of a Firearm, on or about September 28, 2004, in the

United States District Court for the Western District of Washington, case number

CR03-534MJP;

Cc. Theft in the First Degree, on or about March 22, 2002, in the King County

Superior Court, case number 01-1-06239-1;

d. Attempting to Elude a Pursuing Police Vehicle, on or about March 22,

2002, in the King County Superior Court, case number 01-1-06362-2;

Superseding Indictment UNITED STATES ATTORNEY

ite 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 19 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Oo IN WBN A FP WY NYO

BO NO BO NH NO KL KN RO RO Rm wm me
non aT NHN A BP WO YO —|& CO OO fs DB A Bh WH NO K OC

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 20 of 39

e. Identity Theft, on or about May 9, 2002, in the Snohomish County Superior

Court, case number 01-1-00526-4; |

f. Forgery (two counts), on or about May 9, 2002, in the Snohomish County

Superior Court, case number 01-1-00526-4; . |

g. Violation of the Uniform Controlled Substances Act, on or about December

17, 1999, in the King County Superior Court, case number 99-1-04651-6;

h. Conspiracy to Commit Violation of the Uniform Controlled Substances Act,

on or about October 18, 1996, in the King County Superior Court, case number

96-1-06394-7; and ,

i. Assault in the Third Degree, on or about December 15, 1995, in the King

County Superior Court, case number 95-1-06094-0; |
did knowingly possess, and did aid and abet the possession of, in and affecting interstate
and foreign commerce, firearms, to wit: one Sportster semiautomatic, caliber 7.62,
bearing serial number S029554; one Zastava Serbia PAP-MAS5NP semiautomatic, caliber
5.56, bearing serial number M85-NP008263; and one Ruger SE 9mm semiautomatic
pistol bearing serial number 335-53494, each of which had been shipped or transported in
interstate or foreign commerce. |

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 2.

COUNT 38 ©
(Possession of Controlled Substances with Intent to Distribute) .

On or about June 6, 2018, at Kent, Washington, within the Western District of
Washington, CHARLES ROLAND CHEATHAM and TIFFANY YOUNGER
knowingly and intentionally possessed, and did aid and abet the possession of, with intent
to distribute, cocaine and heroin, substances controlled under Title 21, United States

Code, Section 812.

Superseding Indictment UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 20 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
o ON HD A PP WW YN &

DO wo HNO WHO WN WKH WH NHN NO © mo mk ek et
Co SN DN WA BW NO SK CO OO BHAI ADA A BPW NY KK OO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 21 of 39

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

The Grand Jury further alleges that this offense involved 500 grams or more of a
mixture or substance containing a detectable amount of cocaine.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)
and (C), and Title 18, United States Code, Section 2.

COUNT 39
(Possession of Controlled Substances with Intent to Distribute)

On or about June 6, 2018, at Seattle, Washington, within the Western District of
Washington, MICHAEL LAVON DAVIS knowingly and intentionally possessed, and
did aid and abet the possession of, with intent to distribute, methamphetamine and heroin,
substances controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

The Grand Jury further alleges that this offense involved five grams or more of
actual methamphetamine.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)
and (C), and Title 18, United States Code, Section 2.

COUNT 40
(Felon in Possession of a Firearm)

On or about June 6, 2018, in Des Moines, Washington, within the Western District
of Washington, MICHAEL LAVON DAVIS, having previously been convicted of crimes
punishable by imprisonment for a term exceeding one year, to wit:

a. Possession of a Controlled Substance, on or about July 29, 2011, in the

King County Superior Court, case number 10-C-09326-1;

b. Possession of a Controlled Substance, on or about July 29, 2011, in the

King County Superior Court, case number 09-1-06133-1; |

Superseding Indictment , UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 21 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So eH HN DA BP WY NY

moO NO bP KN KH NHN HO DO DR me RR le
Oo SN DN WA BP WD NY KH CO ODO Fn HDB A HB WO NY K—& CO

 

 

Case 2:18-cr-00131-RAJ Document 414. Filed 11/28/18 Page 22 of 39

c. Violation of the Uniform Controlled Substances Act, on or about November

9, 2007, in the King County Superior Court, case number 06-1-10362-5;

d. Violation of the Uniform Controlled Substances Act, on or about December

9, 2005, in the King County Superior Court, case number 05-C-04414-1;

e. Unlawful Possession of a Firearm in the Second Degree, on or about June

5, 1998, in the King County Superior Court, case number 97-1-09650-9; and

f. Assault in the Third Degree, on or about November 26, 1997, in the King

County Superior Court, case number 97-8-06111-5;

did knowingly possess, and did aid and abet the possession of, in and affecting interstate
and foreign commerce, a firearm, to wit: one Desert Eagle .357 magnum semiautomatic
pistol bearing serial number 7421, which had been shipped or transported in interstate or
foreign commerce. |

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 2.

COUNT 41
(Possession of Controlled Substances with Intent to Distribute)

On or about June 6, 2018, at Bellevue, Washington, within the Western District of
Washington, MICHAEL LAVON DAVIS and CARLISA AJA McNEAL knowingly and
intentionally possessed, and did aid and abet the possession of, with intent to distribute,
heroin, methamphetamine, and marijuana, all substances controlled under Title 21,
United States Code, Section 812.

The Grand Jury further alleges that this offense involved one kilogram or more of
a mixture or substance containing heroin. .

The Grand Jury further alleges that this offense involved fifty grams or more of
actual methamphetamine.

The Grand Jury further alleges that this offense was committed during and in

furtherance of the conspiracy charged in Count 1, above.
Superseding Indictment NITED STATES ATTORNEY
; TEWART STREET, SUITE
United States v. Cheatham et al. / CR18-131 RAJ - 22 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
o Oo SD nA PP WY NO —

No NY NY NY NH NY NY NHN NY HB Ke BR RR Se = ee
oOo st WN A BB WD NYO KY OD CO DW wz DB A B WH NYO KS CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 23 of 39

All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A) and (D), and Title 18, United States Code, Section 2.
COUNT 42
(Possession of Cocaine with Intent to Distribute)

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, EDDRICK JEROME BAKER, knowingly and intentionally possessed with
intent to distribute cocaine, a substance controlled under Title 21, United States Code,
Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C).

COUNT 43
(Carrying a Firearm During and in Relation to a Drug Trafficking Crime)

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, EDDRICK JEROME BAKER, during and in relation to the drug trafficking
crimes of Conspiracy to Distribute Controlled Substances as charged in Count 1 and
Possession of Cocaine with Intent to Distribute as charged in Count 42, above, did
knowingly and intentionally carry a firearm, to wit: one Rossi .357 magnum revolver
bearing serial number XH206121.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

COUNT 44 .
(Felon in Possession of a Firearm)

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, EDDRICK JEROME BAKER, having previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, to wit: Violation of the
Uniform Controlled Substances Act, on or about May 9, 1997, in the King County

Superior Court, case number 96-1-07284-9, did knowingly possess, in and affecting
Superseding Indictment JUNITED STATES ATTORNEY
: TTEWART STREET, SUITE
United States v. Cheatham et al. / CR18-131 RAJ - 23 SEATTLE, WASHINGTON 98101
, (206) 553-7970

 
Oo Oo 4 NH WD FR WH NO eR

MW NN YN HN VP Om wm wm ee ei sg
Oo nN DW On F&F WD NY KY CO OHO OW rH HDB WA B WO NHN & SC

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 24 of 39

interstate and foreign commerce a firearm, to wit: one Rossi .357 magnum revolver
bearing serial number XH206121, which had been shipped or transported in interstate or
foreign commerce.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Section 922(g)(1).

COUNT 45 |
(Possession of Controlled Substances with Intent to Distribute)

On or about June 6, 2018, in Tumwater, Washington, within the Western District
of Washington, ALONZO WILLIAMS BAGGETT, knowingly and intentionally
possessed, and did aid and abet the possession of, with intent to distribute, cocaine and
heroin, substances controlled under Title 21, United States Code, Section 812.

. | The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C),
and Title 18, United States Code, Section 2. a

COUNT 46
(Carrying a Firearm During and in Relation to a Drug Trafficking Crime)

On or about June 6, 2018, in Tumwater, Washington, within the Western District
of Washington, ALONZO WILLIAMS BAGGETT, during and in relation to the drug
trafficking crimes of Conspiracy to Distribute Controlled Substances as charged in Count
1 and Possession of Controlled Substances with Intent to Distribute as charged in Count
45, above, did knowingly and intentionally carry, and did aid and abet the carrying of, a
firearm, to wit, one Sig Sauer model P220 .45 caliber semiautomatic pistol bearing serial
number G232888.

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)Q) and 2.

///

///
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. / CR18-131 RAJ - 24 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oo OH DWN WO fF WD NY

bo bo bo bo bo ho ho dO No — — — = —_ — a — — —
CoO SID Wn BP WH WN - oOo Oo OH IT ND UO BP WO NY KH OO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 25 of 39

COUNT 47
(Felon in Possession of a Firearm)

On or about June 6, 2018, in Tumwater, Washington, within the Western District
of Washington, ALONZO WILLIAMS BAGGETT, having previously been convicted of.
crimes punishable by imprisonment for a term exceeding one year, to wit:

a. Attempting to Elude a Pursuing Police Vehicle, on or about March 2, 2007,

in the Thurston County Superior Court, case number 06-1-00881-6;

b. Unlawful Possession of aF irearm in the First Degree, on or about March

2, 2007, in the Thurston County Superior Court, case number 06-1-00881-6;

c. Unlawful Possession of a Controlled Substance with Intent to Deliver, on or

about March 2, 2007, in the Thurston County Superior Court, case number 06-1-

00881-6; |

d. Violation of the Uniform Controlled Substances Act, on or about June 17,

2003, in the King County Superior Court, case number 03-8-01030-0;

e. Violation of the Uniform Controlled Substances Act, on or about December

18, 2002, in the King County Superior Court, case number 02-8-03896-6; and

f. Violation of the Uniform Controlled Substances Act, on or about December

18, 2002, in the King County Superior Court, case number 02-8-00903-6,

did knowingly possess, and did aid and abet the possession of, in and affecting interstate
and foreign commerce a firearm, to wit: one Sig Sauer model P220 .45 caliber
semiautomatic pistol bearing serial number G232888, which had been shipped or
transported in interstate or foreign commerce.

The Grand Jury further alleges that this offense was committed during and in

furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 2.
///
///
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. | CR18-131 RAJ - 25 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oe ND Wn FP WD YY =

bo bo NO ' bd bo bo i) bo iw) — —_ —_ — — — — — — —
oN DN ON BR WH HY —&§— CO Oo DAN AD nH FP WY NYO — OS

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 26 of 39

COUNT 48
(Possession of Cocaine with Intent to Distribute) |

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, ADAM MICHAEL SMITH knowingly and intentionally possessed, and did
aid and abet the possession of, with intent to distribute, cocaine, a substance controlled
under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C),
and Title 18, United States Code, Section 2. |

COUNT 49
(Possession of Controlled Substances with Intent to Distribute)

On or about June 6, 2018, in Tacoma, Washington, within the Western District of
Washington, MARCUS JAMES HALL knowingly and intentionally possessed, and did
aid and abet the possession of, with intent to distribute, cocaine base in the form of crack
cocaine and heroin, substances controlled under Title 21, United States Code, Section
812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C),

|and Title 18, United States Code, Section 2.

COUNT 50
(Possession of Controlled Substances with Intent to Distribute)
On or about June 6, 2018, in Renton, Washington, within the Western District of
Washington, LARRY DOBBIE HOLLOWAY knowingly and intentionally possessed,
and did aid and abet the possession of, with intent to distribute, marijuana, a substance

controlled under Title 21, United States Code, Section 812.

Superseding Indictment UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 26 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 27 of 39

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D),
and Title 18, United States Code, Section 2.

| COUNT 51
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about June 6, 2018, in Renton, Washington, within the Western District of

Washington, LARRY DOBBIE HOLLOWAY did knowingly possess, and did aid and

o ON HN A FP WO NY

abet the possession of, firearms, to wit: one Glock Model 26 bearing serial number

10 ||] BELG583; one Smith & Wesson Governor .45 caliber revolver bearing serial number
11 |} CSU6119; and one Taurus .38 caliber revolver bearing serial number KF34302 all in

12 || furtherance of a drug trafficking crime, to wit: Conspiracy to Distribute Controlled

13 || Substances as charged in Count 1 and Possession of Marijuana with Intent to Distribute

14 || as charged in Count 50, above.

15 All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ji) and 2.
16 COUNT 52

17 (Felon in Possession of a Firearm)

18 On or about June 6, 2018, in Renton, Washington, within the Western District of

19 || Washington, LARRY DOBBIE HOLLOWAY, having previously been convicted of

20 || crimes punishable by imprisonment for a term exceeding one year, to wit:

 

 

21 a. Attempting to Elude a Pursuing Police Vehicle, on or about October 13,
22 2006, in the King County Superior Court, case number 06-1-04363-1;
23 b. Unlawful Possession of a Firearm in the Second Degree, on or about June
24 4, 2004, in the King County Superior Court, case number 01-1-09494-3;
25 C. Possession of a Controlled Substance, on or about June 4, 2004, in the King
26 County Superior Court, case number 01-1-09494-3;
274] d. Attempting to Elude a Pursuing Police Vehicle, or about August 25, 2000,
28 in the King County Superior Court, case number 99-1-07618-1;

United States Y. Cheatham et al. / CR18-131 RAJ - 27 7o Sewars Sse, Sus 522

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
So OO NN OW BR WYO NHN

NH NO NbN KH KN) HN PO BD NO ee
oO NN ON Hh WY NY KK CO OO Wn HN A BP WD NY KF CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 28 of 39

e. Violation of the Uniform Controlled Substances Act, or about October 24,

1997, in the King County Superior Court, case number 97-1-05983-2; and

f. Violation of the Uniform Controlled Substances Act, or about November

16, 1994, in the King County Superior Court, case number 94-8-05064-0,
did knowingly possess, and did aid and abet the possession of, in and affecting interstate
and foreign commerce, firearms, to wit: one Glock Model 26 bearing serial number
BELG583; one Smith & Wesson Governor .45 caliber revolver bearing serial CSU6119;.
and one Taurus .38 caliber revolver bearing serial number KF34302, each of which had
been shipped or transported in interstate or foreign commerce.

~The Grand Jury further alleges that this offense was committed during and in

furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 2.

COUNT 53
(Possession of Methamphetamine with Intent to Distribute)

On or about June 6, 2018, in Renton, Washington, within the Western District of

Washington, BRANDON LEI BARNETT knowingly and intentionally possessed, and

did aid and abet the possession of, with intent to distribute, methamphetamine, a _

substance controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense involved five grams or more of
actual methamphetamine.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B),
and Title 18, United States Code, Section 2.

///

///
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. | CR18-131 RAJ - 28 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

oA HN Dn FP WW NO —

NO wpo bY WH WN NH HN NHN NO HR FF FF FS FSF =| Se Se Se eS
ao nt ND NA & WO NY K&|& CO CO Bn DB NA BPW NY KF O&O

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 29 of 39

COUNT 54
(Felon in Possession of Ammunition)

On or about June 6, 2018, in Renton, Washington, within the Western District of
Washington, BRANDON LEI BARNETT, having previously been convicted of crimes
punishable by imprisonment for a term exceeding one year, to wit:

a. Distribution of Crack Cocaine, on or about May 9, 2008, in the United

States District Court for the Western District of Washington, case number CRO7-

234RSL;

b. Escape, on or about July 20, 2012, in the United States District Court for

the Western District of Washington, case number CR12-072RSL;

did knowingly possess, and did aid and abet the possession of, in and affecting interstate
and foreign commerce, ammunition, to wit: approximately thirteen rounds of “Federal”
.40 caliber ammunition, which had been shipped or transported in interstate or foreign
commerce.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 2.

COUNT 55
(Possession of Cocaine with Intent to Distribute)

On or about June 6, 2018, in Everett, Washington, within the Western District of
Washington, CARLOS DEMARK DENNIS, knowingly and intentionally possessed, and
did aid and abet the possession of, with intent to distribute, cocaine, a substance
controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that his offense involved 500 grams or more of a
mixture or substance containing a detectable amount of cocaine.

The Grand Jury further alleges that this offense was committed during and in

furtherance of the conspiracy charged in Count 1, above.

Superseding Indictment UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 29 SEATTLE, WASHINGTON 98101

(206) 553-7970
So Oo 4S HD nO F&F WD NY eK

NO wo NO NO NHN WH WN YD NO HR KF KF KF KF OF ESF S| SS
Oo aI NWN A BPW NY FH OO OBO Dnt HD A BP Ww NY KF CO

 

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 30 of 39

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B),

and Title 18, United States Code, Section 2. |
COUNT 56
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about June 6, 2018, in Everett, Washington, within the Western District of
Washington, CARLOS DEMARK DENNIS did knowingly possess, and did aid and abet
the possession of, a firearm, to wit: one Ruger model LC9 9mm semiautomatic pistol
bearing serial number 324-49436, in furtherance of a drug trafficking crime, to wit:
Conspiracy to Distribute Controlled Substances as charged in Count 1 and Possession of
Cocaine with Intent to Distribute as charged in Count 55, above.

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i) and 2.

COUNT 57
(Felon in Possession of a Firearm)

On or about June 6, 2018, in Everett, Washington, within the Western District of
Washington, CARLOS DEMARK DENNIS, having previously been convicted of crimes
punishable by imprisonment for a term exceeding one year, to wit:

a. Possession of a Controlled Substance, on or about January 8, 2016, in the

King County Superior Court, case number 15-1-06809-8; and

b. Distribution of Cocaine Base, on or about February 1, 1998, in the United

States District Court for the Western District of Louisiana, case number CR96-

20058;

did knowingly possess, and did aid and abet the possession of, in and affecting interstate
and foreign commerce a firearm, to wit: one Ruger model LC9 9mm semiautomatic pistol
bearing serial number 324-49436, which had been shipped or transported in interstate or
foreign commerce.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 2.
Superseding Indictment NITED STATES ATTORNEY
7 TEWART. STREET, SUITE
United States v. Cheatham et al. / CR18-131 RAJ - 30 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
So OA ND nH FP WD NY

moO NYO NBO NY NY NY NHN NN NO —§=— =| =| KS SS. Se RP Re
oo NHN DW OW BP WH NY —& CO ODO Wm HD NO HBP W NO =| &S

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 31 of 39

COUNT 58
(Possession of Controlled Substances with Intent to Distribute)

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, BRADFORD STREET, knowingly and intentionally possessed, and did aid
and abet the possession of, with intent to distribute, cocaine, marijuana, and oxycodone,
all substances controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C) and
(D), and Title 18, United States Code, Section 2.

COUNT 59
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, BRADFORD STREET did knowingly possess, and did aid and abet the
possession of, a firearm, to wit: one Smith and Wesson model SD9 VE 9mm
semiautomatic pistol bearing serial number FXK 8245, in furtherance of a drug trafficking
crime, to wit: Conspiracy to Distribute Controlled Substances as charged in Count 1 and
Possession of Controlled Substances with Intent to Distribute as charged in Count 58,
above.

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i) and 2.

COUNT 60
(Felon in Possession of a Firearm)

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, BRADFORD STREET, having previously been convicted of crimes
punishable by imprisonment for a term exceeding one year, to wit:

a. Possession of a Controlled Substance, on or about November 14, 2012, in

the King County Superior Court, case number 12-1-01342-6;

Superseding Indictment UNITED STATES ATTORNEY

j 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 31 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

o OA ND Wn FP WW NYO

ww NH NY NY NY KY NY NY YN — ee ee ee ee
CoD NA AW BW NY S&F OC Oo OH DA NAW BR HH KF OC

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 32 of 39

b. Conspiracy to Commit a Violation of the Uniform Controlled Substances

Act, on or about April 11, 2008, in the King County Superior Court, case number

08-1-00850-5;

c. Conspiracy to Commit a Violation of the Uniform Controlled Substances

Act, on or about April 4, 1997, in the King County Superior Court, case number

97-1-00069-2; |

d. Violation of the Uniform Controlled Substance Act, on or about February

12, 1993, in the King County Superior Court, case number 92-1-07619-1;

e. Possession of a Controlled Substance, on or about January 18, 1991, in the

King County Superior Court, case number 90-1-06579-7; and

f. Theft in the Second Degree, on or about August 24, 1988, in the King

County Superior Court, case number 88-1-02533-5,

did knowingly possess, and did aid and abet the possession of, in and affecting interstate
and foreign commerce a firearm, to wit: one Smith and Wesson model SD9 VE 9mm
semiautomatic pistol bearing serial number FXK8245, which had been shipped or
transported in interstate or foreign commerce.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 2.

COUNT 61
(Possession of Crack Cocaine with Intent to Distribute)

On or about June 6, 2018, in Seattle, Washington, within the Western District of
Washington, JEROME RAY WILSON, knowingly and intentionally possessed, and did
aid and abet the possession of, with intent to distribute, cocaine base in the form of crack
cocaine, a substance controlled under Title 21, United States Code, Section 812.

The Grand Jury further alleges that this offense involved 28 grams or more of a

mixture or substance containing cocaine base in the form of crack cocaine.

Superseding Indictment UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
United States v. Cheatham et al. / CR18-131 RAJ - 32 SEATTLE, WASHINGTON 98101

(206) 553-7970
So OH HN DH Wn FP WY NYO —

NO NO HN NH HN NY WN HN NO Ra Re eR owe Se
oOo nN NHN A FP WH NY K& CO OO DHA NH nH BR WY NY KH CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 33 of 39

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B),
and Title 18, United States Code, Section 2. |

COUNT 62
(Conspiracy to Commit Money Laundering)

Beginning at a date unknown, but within the last five years, and continuing until
on or about June 6, 2018, in the Western District of Washington, and elsewhere,
CHARLES ROLAND CHEATHAM, MICHAEL LAVON DAVIS, and others known
and unknown, unlawfully and knowingly combined, conspired, confederated and agreed
together and with each other to commit certain money laundering offenses under Title 18,
United States Code, Section 1956 as follows:

(1956(a)(1))

(1) Did conduct and attempt to conduct financial transactions, that is:
transactions involving the movement of funds in interstate commerce, which in fact
involved the proceeds of specified unlawful activity, that is, conspiracy to distribute
controlled substances, in violation of Title 21, United States Code, Sections 841(a)(1),
and 846, knowing that the property involved in the financial transactions represents the
proceeds of some form of unlawful activity:

(A) with the intent to promote the carrying on of the specified unlawful
activity, in violation of Title 18, United States Code, Section 1956(a)(1)(A)(i); and
(B) knowing that the transactions are designed in whole or in part —
(i) to conceal and disguise the nature, the location, the source,
the ownership, and the control of the proceeds of the specified unlawful

| activity, in violation of Title 18, United States Code, Section

1956(a)(1)(B)(i); and
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. / CR18-131 RAJ - 33 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
o HA NH nA BP WO HO

NO NO NO HO WH NHN HN NH NO BH HH HF FS FEF Sh Sh Se
on DH ON SP WY NY KF CO OO HAND NH Nn BP WW NY KF COC

 

 

Case 2:18-cr-00131-RAJ Document 414. Filed 11/28/18 Page 34 of 39

(ii) | to avoid a transaction reporting requirement under State and
Federal law, in violation of Title 18, United States Code, Section
1956(a)(1)(B)Gi); and

The Grand Jury further alleges that offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Section 1956(h).

COUNT 63
(Money Laundering)

On or about January 7, 2018, at Lewis County, Washington, within the Western
District of Washington, and elsewhere, CHARLES ROLAND CHEATHAM and
MICHAEL LAVON DAVIS did knowingly conduct and attempt to conduct a financial
transaction, and did aid and abet others in conducting and attempting to conduct a
financial transaction, affecting interstate and foreign commerce, to wit the transportation
of United States Currency, from the State of Washington to the State of California, which
involved the proceeds of a specified unlawful activity, that is Conspiracy to Distribute
Controlled Substances as Charged in Count 1, knowing that the transaction was designed
in whole or in part to conceal and disguise the nature, source, ownership and control of
the proceeds of said specified unlawful activity, and with the intent to promote the
carrying on of specified unlawful activity, to wit: Possession of Controlled Substances as
Charged in Count 11, and that while conducting and attempting to conduct such financial
transaction knew that the property involved in the financial transaction represented the
proceeds of some form of unlawful activity.

The Grand Jury further alleges that offense was committed during and in
furtherance of the conspiracies charged in Counts | and 63, above.

All in violation of Title 18, United States Code, Sections 1956(a)(1)(A)Q),

1956(a)(1)(B)G) and 2.

///

///
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. | CR18-131 RAJ - 34 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So ON HD HX FP WW NO —

NO NO bv bh KH NH HN NH NR wR wR Rm i
oOo SN DN ON BP WO NY FK OCO OO DOm HD an PW NY | OS

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 35 of 39

ASSET FORFEITURE ALLEGATION
Counts 1-8, 10-30, 32-34, 36, 38-39, 41-42, 45, 48-50, 53, 55, 58, and 61 |

The allegations contained in Counts 1-8, 10-30, 32-34, 36, 38-39, 41-42, 45, 48-
50, 53, 55, 58, and 61 of this Superseding Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title 21,
United States Code, Section 853(a). |

Pursuant to Title 21, United States Code, Section 853(a), upon conviction of any
of the offenses alleged in Counts 1-8, 10-30, 32-34, 36, 38-39, 41-42, 45, 48-50, 53, 55,
58, and 61 of this Superseding Indictment, the defendants, CHARLES ROLAND
CHEATHAM, LUIS PEREZ-CRUZ, DOMINQUE E. JIMERSON, DONNIE P.
CHEATHAM, TIFFANY LATRICE YOUNGER, LAMONT JEFFREY REYNOLDS,
MICHAEL LAVON DAVIS, NAKITA MARIE CANNADY, EDDRICK JEROME
BAKER, ALONZO WILLIAMS BAGGETT, MARTIN JEFFREY BANKS, MARQUS
JAMAL JONES, ADAM MICHAEL SMITH, NATHANIEL WELLS, RASHEED
CHAFA ECHOLS, MARCUS JAMES HALL, WAUNIKA LYNETTE WALKER,
LARRY DOBBIE HOLLOWAY, MICHAEL D. SAFFORD, BRANDEN LEI
BARNETT, CARLOS DEMARK DENNIS, ASA D. HARRIS, BRADFORD STREET,

‘JEROME RAY WILSON and CARLISA AJA McNEAL, shall forfeit to the United

States any property constituting, or derived from, any proceeds the defendant obtained,
directly or indirectly, as the result of that offense, and also shall forfeit any of the |

defendant’s property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, that offense, including but not limited to the following:

a. Approximately $305,335 in U.S. currency, seized from Charles Roland
Cheatham on or about June 6, 2018, in Seattle, Washington;

b. Approximately six pieces of assorted jewelry, seized from Charles Roland
Cheatham on or about June 6, 2018, in Seattle, Washington;

c. Approximately $5,315 in U.S. currency, seized from Dominque E.

Jimerson on or about June 6, 2018, in Seattle, Washington;
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. | CR18-131 RAJ - 35 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So OH ND WA BP WH NY —

NN NN NY NY NN DY HS Be Be Be Be ew eB Be eB
CoN DMN BR wWwNH KF SCO MANA DUN BwWN YE CO

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 36 of 39

d. Approximately $8,162 U.S. currency, seized from Larry Dobbie Holloway
on or about June 6, 2018, in Renton, Washington; .
e. Approximately $3,600 in U.S. currency, seized from Carlos Demark
Dennis, on or about June 6, 2018, in Everett, Washington;
f. Approximately $3,623 in U.S. currency, seized from Donnie P. Cheatham
on or about June 6, 2018, in Seattle, Washington;
g. Approximately $2,575 in U.S. currency, seized from Eddrick Jerome Baker
on or about June 6, 2018, in Seattle, Washington;
h. Approximately $30,300 in U.S. currency, seized on or about June 6, 2018,
from Carlisa Aja McNeal residence in Bellevue, Washington;
1. Approximately $8,928 in U.S. currency, seized from Luis Perez-Cruz on or
about June 6, 2018, in Mount Vernon, Washington;
j. Approximately $28,534 in U.S. currency, seized from Luis Perez-Cruz on |
or about June 6, 2018, in Mount Vernon, Washington; and
k. A judgment for a sum of money representing any property constituting, or
derived from, any proceeds the defendant obtained, directly or indirectly, as the
result of that offense, and any of the defendant’s property used, or intended to be
used, in any manner or part, to commit, or to facilitate the commission of, that
offense.

Counts 9, 31, 35, 37, 40, 43-44, 46-47, 51-52, 54, 56-57, and 59-60
The allegations contained in Counts 9, 31, 35, 37, 40, 43-44, 46-47, 51-52, 54, 56-

57, and 59-60 of this Superseding Indictment are hereby realleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 924(d) and Title 28, United States Code, Section 2461(c).

Pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c), upon conviction of any of the offenses charged in Counts
9, 31, 35, 37, 40, 43-44, 46-47, 51-52, 54, 56-57, and 59-60 of this Superseding
Indictment, the defendants, CHARLES ROLAND CHEATHAM, DOMINQUE E.

Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. | CR18-131 RAJ - 36 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oe Oo ND A FB |] YO —

DO NO NH NO HN NYO ND NY NO RF = &— Se Se eS | Se ee
Oo HNN A BP HO NY K|§ DOD OO fe It DB NA BR WO NH KF OC

 

 

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 37 of 39

JIMERSON, MICHAEL LA VON DAVIS, EDDRICK JEROME BAKER, ALONZO
WILLIAMS BAGGETT, ADAM MICHAEL SMITH, LARRY DOBBIE HOLLOWAY,
BRANDEN LEI BARNETT, CARLOS DEMARK DENNIS, BRADFORD STREET,
and JEROME RAY WILSON, shall forfeit to the United States any firearms or
ammunition involved or used in any knowing violation of Title 18, United States Code,
Sections 922(g) or 924, including but not limited to the following: .

a. One Springfield XD 9mm semiautomatic pistol bearing serial number

XD283880, seized on or about June 6, 2018, and any associated ammunition;

b. One Rossi .357 magnum revolver, bearing serial number XH208121, seized

on or about June 6, 2018, and any associated ammunition;

c. One Glock GMBH 27, .40 caliber pistol, bearing serial number BCEM841,

seized on or about June 6, 2018, and any associated ammunition;

d. One Glock GMBH 43, 9mm pistol, bearing serial number ACGV297,

seized on or about June 6, 2018, and any associated ammunition;

e. One Jennings J22, .22 caliber pistol, bearing serial number 229250, seized

on or about June 6, 2018, and any associated ammunition; and

f. One Remington Arms Company, Inc. 870, 12-gauage shotgun, bearing

serial number T255876V, seized on or about June 6, 2018, and any associated

ammunition.
Counts 62-63

The allegations contained in Counts 62-63 of this Superseding Indictment are
hereby realleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to Title 18, United States Code, Section 982(a)(1).

Pursuant to Title 18, United States Code, Section 982(a)(1), upon conviction of
any of the offenses charged in Counts 62-63 of this Superseding Indictment, the
defendants, CHARLES ROLAND CHEATHAM and MICHAEL LAVON DAVIS, shall
forfeit to the United States any and all property, real or personal, involved in the offense,

or any property traceable to such property, including but not limited to a judgment for a
Superseding Indictment UNITED STATES ATTORNEY
i 700 STEWART STREET, SUITE
United States v. Cheatham et al. / CR18-131 RAJ - 37 SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 38 of 39

 

 

1 || sum of money representing any property, real or personal, involved in the offense or any
2 property traceable to such property.
3 Substitute Assets
4 If any of the above-described forfeitable property, as a result of any act or
5 || omission of the defendants,
6 a. cannot be located upon the exercise of due diligence;
7 b. has been transferred or sold to, or deposited with, a third party;
8 has been placed beyond the jurisdiction of the Court;
9 d. has been substantially diminished in value; or
10 €. has been commingled with other property which cannot be divided without
11 difficulty;
12}|///
13 }}///
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Superseding Indictment UNITED STATES ATTORNEY
United States v. Cheatham et al. | CR18-131 RAJ - 38 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
 

So OH NH DN nH BP WCW NO

pom pam mm,
NO — ©

=

15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:18-cr-00131-RAJ Document 414 Filed 11/28/18 Page 39 of 39

Lecce Cpr

MANNETTE L. HA BS
United States Att

Gt J

it is the intent of the United States, pursuant to Title 18, United States Code, Section
982(b), Title 21, United States Code, Section 853(p), and Title 28, United States Code,
Section 2461(c), to seek the forfeiture of any other property of the defendants, up to the
value of the above-described forfeitable property.

A TRUE BILL:
DATED: ||- 26 ~20!8

Signature of the Foreperson redacted
pursuant to the policy of the Judicial
Conference of the United States

 

FOREPERSON

 

doe
SARAH Y. VOGEL
Assistant United States Attorney

 

CRIN H. BBOKER™)
ssistant United States Attorney

 

NICHOLAS MANHEIM
Assistant United oy Attorney

bt] ft

VINCENT T. LOMBARDI
Assistant United MEd Attorney

 

28

 

Superseding Indictment
United States v. Cheatham et al. / CR18-131 RAJ - 39

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
